IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-41295
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

MANUEL ZAPATA-FLORES,


                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-704-ALL
                       - - - - - - - - - -
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Manuel Zapata-Flores appeals the 46-month sentence imposed

following his plea of guilty to a charge of being found in the

United States after deportation, a violation of 8 U.S.C. § 1326.

He contends that the district court erred in holding that his

conviction for burglary of a vehicle qualified as an aggravated

felony and applying the 16-level enhancement pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41295
                               - 2 -

     Zapata-Flores acknowledges that his argument is foreclosed

by United States v. Rodriguez-Guzman, 56 F.3d 18, 20-21 (5th Cir.

1995), but he seeks to preserve the issue for Supreme Court

review.   Zapata-Flores’ argument is foreclosed.

     AFFIRMED.